NUMBER 13-11-00551-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JUAN ANTONIO CASTILLO,                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.


                                        ORDER
                Before Justices Rodriguez, Garza, and Perkes
                              Order Per Curiam

       On December 3, 2013, this Court granted appellant's fourth motion to supplement

the record and granted appellant’s extension to file the brief until January 2, 2014. On

January 13, 2014, the Clerk of the Court notified appellant’s counsel that the brief had not

been filed and requested a response concerning the failure to file the brief within ten days.
Counsel has nevertheless failed to file either a response or an appellate brief in this

matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of

Appellate Procedure.      Upon remand, the trial court shall utilize whatever means

necessary to make appropriate findings and recommendations concerning the following:

(1) whether appellant desires to prosecute this appeal; (2) why appellant's counsel has

failed to file a brief and whether counsel has effectively abandoned the appeal; (3)

whether appellant has been denied effective assistance of counsel; (4) whether

appellant's counsel should be removed; and (5) whether appellant is indigent and entitled

to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

                                              2
      It is so ORDERED.

                                   PER CURIAM


Do not publish
TEX. R. APP. P. 47.2(b)

Delivered and filed the 31st
day of January, 2014.




                               3